United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2511
                                    ___________

James Allen Nunley,                     *
                                        *
               Appellant,               *
                                        * Appeal from the United States
       v.                               * District Court for the
                                        * Western District of Arkansas.
Department of Justice, United States of *
America; Drug Enforcement Agency; * [UNPUBLISHED]
Officer Halfacre, Individually and in   *
his official capacities; Federal        *
Narcotics Agents, Individually and in *
their official capacities,              *
                                        *
               Appellees.               *
                                   ___________

                              Submitted: July 14, 2008
                                  Filed: July 24, 2008 (Corrected 7/25/08)
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       In this appeal after a remand, see Nunley v. Dep’t of Justice, 425 F.3d 1132 (8th
Cir. 2005), James Nunley challenges the district court’s1 adverse grant of summary
judgment in his action to set aside administrative forfeitures. Upon de novo review,

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
see Bloom v. Metro Heart Group of St. Louis, Inc., 440 F.3d 1025, 1028 (8th Cir.
2006), we conclude that summary judgment was proper for the reasons stated by the
district court. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-